Title: From Thomas Jefferson to Dabney Carr, 13 June 1826
From: Jefferson, Thomas
To: Carr, Dabney


Dear Sir
Monticello
June 13. 26.
I take the liberty of troubling you with a small commission of enquiry to which I will not add that of a long preamble. Messrs Dodge & Iznard of Marseilles, by a letter of Feb. 18. 26.  advised me that they had shipped  2 casks of wine for me on board the ship Mandarin A. M. Norman Master, bound to the port of Baltimore, and consigned for me to the Collector of that port. that letter I recieved near 6. weeks ago but have heard nothing of the ship or wine. the Collector has been usually so kind as to give me information whenever any articles for me have arrived to this port & consignmt and having been so long in possn of the letter of advice I conclude that either some accident has happened to the ship or to  the collector’s letter notifying me of  her arrival. without troubling him with  an enquiry with which he ought not to be burthened, I have preferred requesting of you to make enquiry for me whether such a vessel has arrived or any thing is known of her. having recd no invoice from them I presume. it comes with the ship the wine  I ordered was  of no particular growth, or name. it is commonly called by them vin ordinaire or vin du pais, being the cheap wine of the neighborhood  ordinarily  drank with water,   as the common beverage of the table. they charged me for what they sent me the last year  40 francs for the 30. gallon cask. this is the only informn I can give the Collector, but will send him the invoice when recd. with my hope that you will excuse this trouble accept assurance of my great friendship & respect.Th:J.